Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filledout completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer to following link:http ://www. uspto.gov/patents/process/file/efs/g uidance/eTD-info-I.jsp. 


	Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-6 of US Patent No. 10701594.  Although the conflicting claims are not identical, but they are not patentably distinct from each other, profoundly, they are directed to extensively the same invention, please perceive all of the claimed limitations of the present Application, for example, see Claim 1 is explained in following table, is transparently found in Claim 1 of the subsequent US Patent with obvious wording variations.

Instant Claims of present Application 
Related Claims of US Patent No.  US 10701594
1. A method comprising: setting, by a packet data network gateway (PDN GW), a cause information element (IE) to indicate that a user equipment's (UE) accessing radio acess technology (RAT) is changed from a source network to a destination network if a handover from a source to a destination network occurs, wherein the source network and the destination network are different access networks; and sending, by the PDN GW, a delete bearer request carrying the cause IE to a network entity of the source network.
1.  A system, comprising a packet data network gateway, a serving gateway, user equipment (UE) and a mobility management entity, wherein: the packet data network gateway is adapted to create bearer resources of the UE in a 3rd- generation partnership project (3GPP) network when the UE accesses the 3GPP network, receive a message from a non-3GPP network when a handover from the 3GPP network to the non-3GPP network occurs, set a cause information element (IE) to represent that RAT is changed from a 3GPP network to a non-3GPP network, and send a delete bearer request carrying the cause IE to the serving gateway; and the serving gateway is adapted to send the delete bearer request to the mobility management entity.



Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Boufidis, Zachos, et al. "End-to-end architecture for cognitive reconfigurable wireless networks." 2007 16th IST Mobile and Wireless Communications Summit. IEEE, 2007- provides —Reconfigurability is set to be an important facet in the evolving world of mobile and wireless communications, through which technologies such as cognitive radio are greatly facilitated. Given advances in the scope and applicability of software functionalities, reconfigurability is increasingly becoming possible at many layers of the protocol stack which would until recently have been maintained only by intransigent fixed hardware components. Moreover, given the complexity and range of emerging reconfiguration possibilities, it would be useful for devices and networks to be able to efficiently partake in reconfiguration procedures with reduced—or even zero—human input. This would maximise the realisation of potential performance improvements through reconfiguration-associated technologies. This paper therefore discusses the development of an end-to-end system architecture that incorporates cognition and autonomics aspects into reconfiguration procedures. The architecture, its overall context, and its mapping to the emerging 3GPP System Architecture Evolution (SAE), are discussed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641